           Case 1:21-cr-00135-VEC Document 33 Filed 08/10/21 Page 1 of 3
                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
 ------------------------------------------------------------------- X      DATE FILED: 8/10/2021
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                :   21-CR-135 (VEC)
                                                                     :
                                                                     :       ORDER
 ALBERTO ROMAN,                                                      :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties are scheduled to appear for a detention hearing on August 12,

2021, at 2:00 p.m.; and

        WHEREAS defense counsel has notified the Court that he has a conflict on this date;

        IT IS HEREBY ORDERED that the hearing is ADJOURNED to August 19, 2021, at

11:45 a.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley Square, New

York, NY 10007.

        IT IS FURTHER ORDERED that interested members of the public may dial-in to the

hearing using (888) 363-4749 // Access code: 3121171# // Security code: 0135#.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.

        IT IS FURTHER ORDERED that the Court’s previous exclusion of time under the

Speedy Trial Act, 18 U.S.C. §§ 3161(h)(1)(H) and (h)(7)(A), is extended to August 19, 2021. In
          Case 1:21-cr-00135-VEC Document 33 Filed 08/10/21 Page 2 of 3


addition to the reasons stated on the record at the June 22, 2021 conference, the Court finds that

the ends of justice served by accommodating logistical difficulties created by the COVID-19

pandemic outweigh the interests of the public and the Defendant in a speedy trial.



SO ORDERED.
                                                         ____
                                                           _____________________________
                                                     _________________________________
Date: August 10, 2021                                                 CAPRON
                                                           VALERIE CAPRONI     NI
      New York, NY                                         United States District Judge




                                                 2
         Case 1:21-cr-00135-VEC Document 33 Filed 08/10/21 Page 3 of 3


All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                                3
